352 S.W.3d 677 (2011)
Donna KESSLER and Dana Buckley, Respondents,
and
Donna Weiss, Respondent/Cross-Appellant,
v.
MONARCH FIRE PROTECTION DISTRICT, Appellant/Cross-Respondent.
Nos. ED 95990, ED 95991.
Missouri Court of Appeals, Eastern District, Division Four.
November 15, 2011.
Robert W. Stewart, Christopher M. Sanders, St. Louis, MO, for Appellant/Cross-Respondent.
Mary A. Olwell Sedey, John D. Lynn, St. Louis, MO, for Respondent/Cross-Appellant.
Before KURT S. ODENWALD, C.J., ROBERT M. CLAYTON III, J., and GEORGE W. DRAPER III, Sp.J.

ORDER
PER CURIAM.
Monarch Fire Protection District ("Monarch") appeals the judgment entered on a jury's verdict against it and in favor of Donna Kessler and Dana Buckley. Donna Weiss cross-appeals the judgment entered on the jury's verdict against her and in favor of Monarch. The parties are familiar with the facts and we will not recite them here. We will, however, discuss the facts as they relate to the issues on appeal. We affirm.
Prior to oral argument, Kessler and Buckley moved for an award of attorneys' fees on appeal. The motion was taken with the case. Monarch did not file a response to the motion objecting to the award of attorneys' fees on appeal. Kessler and Buckley's motion for attorneys' fees on appeal is granted in the amount of $64,930.00 pursuant to Section 213.111.2 RSMo 2000.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).